McBRIDE, Judge.
This is one of the consolidated suits involving an automobile accident which happened in the town of Slidell in the early morning of July 5, 1953. The plaintiff, John S. Futrell, claims of Pacific Indemnity Company, S. J. Windolph, Ohio Casualty Insurance Company, and Mrs. Leroy Harley, in solido, the sum of $2,700 for personal injuries and disfigurement. Pacific Indemnity Company, the liability insurer of the Harley automobile, was cast for 125/47675 of $10,000 or for $26.22, and the matter is before us on the appeal taken by defendant. The plaintiff in making answer to the appeal prayed that his damages be fixed at the sum of $400.
Insofar as liability is concerned, the judgment against Pacific Indemnity Company is correct for the reasons assigned in the case of Futrell v. Pacific Indemnity Company, an opinion and decree in which was handed down by us this day. 79 So.2d 903. But we believe that the amount determined as plaintiff’s damages is inadequate; plaintiff' testified that he sustained a gash approximately two inches in length and one-half inch wide on. his right forehead, with contusions and abrasions of the left wrist and left leg. A strawberry scar still remains as the result of the injury to his forehead.' An increase in the amount to $300 would be in order, so therefore plaintiff is entitled to 300/33300 of $10,000 or $90.10 against Pacific Indemnity Company.
Accordingly, it is ordered, adjudged and decreed that the amount of the judgment be increased to 300/33300 of $10,000 or $90.10 and affirmed.
Amended and affirmed.